Name: 96/717/EC: Commission Decision of 29 November 1996 on financial aid from the Community for the operation of the Community Reference Laboratory for fish diseases (Statens VeterinÃ ¦re Serumlaboratorium, Ã rhus, Denmark) (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  agricultural activity;  EU finance;  research and intellectual property;  Europe
 Date Published: 1996-12-18

 Avis juridique important|31996D071796/717/EC: Commission Decision of 29 November 1996 on financial aid from the Community for the operation of the Community Reference Laboratory for fish diseases (Statens VeterinÃ ¦re Serumlaboratorium, Ã rhus, Denmark) (Only the Danish text is authentic) Official Journal L 327 , 18/12/1996 P. 0040 - 0040COMMISSION DECISION of 29 November 1996 on financial aid from the Community for the operation of the Community Reference Laboratory for fish diseases (Statens Veterinaere Serumlaboratorium, AArhus, Denmark) (Only the Danish text is authentic) (96/717/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Article 28 (2) thereof, Whereas Annex B to Council Directive 93/53/EEC of 24 June 1993 introducing minimum Community measures for the control of certain fish diseases (3), as last amended by the Act of Accession of Austria, Finland and Sweden, designates the Statens Veterinaere Serumlaboratorium, AArhus, Denmark as the Community Reference Laboratory for fish diseases referred to in Annex A to Council Directive 91/67/EEC (4); Whereas all the functions and duties which the laboratory has to perform are specified in Annex C to Directive 93/53/EEC; whereas Community assistance must be conditional on the accomplishment of those functions and duties by the laboratory; Whereas Community financial aid should be granted to the Community Reference Laboratory to assist it in carrying out the said functions and duties; Whereas, for budgetary reasons, Community assistance should be granted for a period of one year; Whereas, for supervisory purposes, Articles 8 and 9 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (5), as last amended by Regulation (EEC) No 2048/88 (6), should apply; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Community hereby grants financial assistance to Denmark for the functions and duties to be carried out by the Community Reference Laboratory for fish diseases referred to in Annex C to Directive 93/53/EEC. Article 2 The Statens Veterinaere Serumlaboratorium, AArhus, Denmark shall perform the functions and duties referred to in Article 1. Article 3 The Community's financial assistance shall amount to a maximum of ECU 100 000 for the period 1 January to 31 December 1997. Article 4 The Community's financial assistance shall be paid as follows: - 70 % by way of an advance at Denmark's request, - the balance following presentation of supporting documents by Denmark. Those documents must be presented before 1 March 1998. Article 5 Articles 8 and 9 of Regulation (EEC) No 729/70 shall apply mutatis mutandis. Article 6 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 29 November 1996. For the Commission Franz FISCHLER Member of the Commission COMMISSION DECISION of 29 November 1996 on financial aid from the Community for the operation of the Community Reference Laboratory for fish diseases (Statens Veterinaere Serumlaboratorium, AArhus, Denmark) (Only the Danish text is authentic) (96/717/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Article 28 (2) thereof, Whereas Annex B to Council Directive 93/53/EEC of 24 June 1993 introducing minimum Community measures for the control of certain fish diseases (3), as last amended by the Act of Accession of Austria, Finland and Sweden, designates the Statens Veterinaere Serumlaboratorium, AArhus, Denmark as the Community Reference Laboratory for fish diseases referred to in Annex A to Council Directive 91/67/EEC (4); Whereas all the functions and duties which the laboratory has to perform are specified in Annex C to Directive 93/53/EEC; whereas Community assistance must be conditional on the accomplishment of those functions and duties by the laboratory; Whereas Community financial aid should be granted to the Community Reference Laboratory to assist it in carrying out the said functions and duties; Whereas, for budgetary reasons, Community assistance should be granted for a period of one year; Whereas, for supervisory purposes, Articles 8 and 9 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (5), as last amended by Regulation (EEC) No 2048/88 (6), should apply; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Community hereby grants financial assistance to Denmark for the functions and duties to be carried out by the Community Reference Laboratory for fish diseases referred to in Annex C to Directive 93/53/EEC. Article 2 The Statens Veterinaere Serumlaboratorium, AArhus, Denmark shall perform the functions and duties referred to in Article 1. Article 3 The Community's financial assistance shall amount to a maximum of ECU 100 000 for the period 1 January to 31 December 1997. Article 4 The Community's financial assistance shall be paid as follows: - 70 % by way of an advance at Denmark's request, - the balance following presentation of supporting documents by Denmark. Those documents must be presented before 1 March 1998. Article 5 Articles 8 and 9 of Regulation (EEC) No 729/70 shall apply mutatis mutandis. Article 6 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 29 November 1996. For the Commission Franz FISCHLER Member of the Commission